DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to claims 1-2, 4-9, 12-14, 18-19 and 21 has been acknowledged.
Amendment to claims 9 and 21 overcomes 112(a) rejections.
Amendments to claims 1, 5, 9, 14, 18 and 21 overcomes corresponding 112(b) rejections.
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Argument 1: The applicant argues that per amended claims 1 and 14, Droitcour et al. fails to anticipate any filter, wherein the wave signal is filtered to filter out unrelated frequency segments and to remain useful frequency segments in the wave signal. Therefore, the useful frequency segments in a specific frequency range being set less than or equal to 25 Hz being analyzed for determining the one or more movement characteristics of the at least one object in the detection area, so as to obtain an analysis result. 
Response 1: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 1 is now rejected further in view of Leung et al. (US 2013/0005280 A1).

Argument 2: Regarding the amended claim 1, the applicant argues that Droitcour et al. is silent regarding any output unit outputting the analysis result regarding to the movement characteristics of the object in the detection area.
Response 2: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 1 is now rejected further in view of Leung et al. (US 2013/0005280 A1).

Argument 3: Regarding the amended claim 2, Amy Droitcour et al. is silent regarding any microwave emitter to emit the detection wave.
Response 3: The Examiner disagrees. Amy Droitcour et al. illustrates in Fig. 2; discloses the emission of a detection wave the analysis of the Doppler phase (eqn. (1)) and Doppler frequency (Fig. 3).

Argument 4: Regarding the amended claims 3 and 16, Amy Droitcour et al. fails to anticipate the property change of the wave signal is at least one of an amplitude change of the wave signal, a change in a pulse width of the wave signal, and a frequency change of the wave signal.
Response 4: The Examiner disagrees. Amy Droitcour et al. discloses analyses changes in the wave signal (page 177, Fig. 3); the reflected signal is effectively phase modulated; the demodulated voltage waveform represents displacement due to respiration and heart activity (page 175).

Argument 5: Regarding the amended claims 4 and 19, Amy Droitcour et al. fails to anticipate any analog filter having a resistor-capacitor (RC) configuration.
Response 5: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claims 4 and 19 are now rejected with Amy Droitcour et al./Leung et al. (US 2013/0005280 A1), and further in view of Kim (US 2019/0120952 A1).

Argument 6: Regarding the amended claim 5, Amy Droitcour et al. fails to anticipate that the differential signal is amplified by the signal amplifying module before the differential signal is converted into the wave signal by the signal converting module.
Response 6: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 5 is now rejected with Amy Droitcour et al./Leung et al. (US 2013/0005280 A1), and further in view of Greneker, III et al. (US 2005/0128123 A1).

Argument 7:  Regarding the amended claims 6 and 18, Amy Droitcour et al. fails to anticipate two signal amplifying modules. 
Response 7: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claims 6 and 18 are now rejected with Amy Droitcour et al./Leung et al. (US 2013/0005280 A1), and further in view of Greneker, III et al. (US 2005/0128123 A1).


Argument 8:  Regarding the amended claim 7, Amy Droitcour et al. fails to anticipate that the signal sampling unit, the data processing unit and the output unit are integrated to form a single unit.
Response 8: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 7 is now rejected with Amy Droitcour et al./Leung et al. (US 2013/0005280 A1), and further in view of Grenenker, III et al. (US 7,199,749 B2).

Argument 9:  Regarding the amended claims 9 and 21, Amy Droitcour et al. fails to anticipate any digital filter.
Response 9: The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claims 9 and 21 are now rejected with , Amy Droitcour et al./Leung et al. (US 2013/0005280 A1), and further in view of Tran (US 2008/0001735 A1).

Argument 10:  Regarding claim 17, Amy Droitcour et al. fails to anticipate a step of converting the differential signal to the wave signal selectively by using an envelope filtering method based on pulse amplitude or by means of a pulse width based integration method.
Response 10: The Examiner disagrees. Amy Droitcour et al. describes low pass and band pass filtering…these are either analog or digital filters; filtering and pulse sensor integration (Sec. III, Figures 3-4).

Argument 11:  Regarding claim 20, Amy Droitcour et al. fails to anticipate a step of determining the different movement characteristics of the at least one object in the detection area in response to one of a wave amplitude of the wave signal, a time duration of the wave signal, and an amplitude change of the wave signal in one cycle.
Response 11: The Examiner disagrees. Amy Droitcour et al. discloses a central processing module analyzing phase (eqn. (1) and frequency (fig. 3) differences (Figure 2a)).”

Argument 12:  Regarding the amended claim 8, Amy Droitcour et al. fails to teach two processing units operatively connected to the microwave emitter and the reflection wave receiving unit.
Response 12:  The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 8 is now rejected with  Amy Droitcour et al./Leung et al. (US 2013/0005280 A1)/Grenenker, III et al. (US 7,199,749 B2), and further in view of McMahon et al. (US 2018/0081030 A1).

Argument 13:  Regarding the amended claim 12, Amy Droitcour et al. fails to teach any device body operated in response to the one or more movement characteristics of the at least one object in the detection area.
Response 13:  The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. . Claim 12 is rejected with Amy Droitcour et al., in view of Droitcour et al. (US 2010/0152600 A1), and further in view of Leung et al. (US 2013/0005280 A1).
Argument 14:  Regarding the amended claim 12, Amy Droitcour et al. fails to teach any execution circuit module operatively connected to the microwave detection device to control the operation of the device body in response to the one or more movement characteristics of the at least one object in the detection area.
Response 14:  The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 12 is rejected with Amy Droitcour et al., in view of Droitcour et al. (US 2010/0152600 A1), and further in view of Leung et al. (US 2013/0005280 A1).

Argument 15:  Regarding the amended claim 13, Amy Droitcour et al. is silent regarding any light fixture, audio system, air conditioner, or automatic curtain being controlled and operated by the execution circuit module in response to the one or more movement characteristics of the at least one object in the detection area.
Response 15:  The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. . Claim 13 is rejected with Amy Droitcour et al., in view of Droitcour et al. (US 2010/0152600 A1), and further in view of Leung et al. (US 2013/0005280 A1).

Argument 16:  Regarding the amended claim 13, Amy Droitcour et al. fails to teach any switch unit configured to control the device body between in a switch-on mode or a switch-off mode according to the analysis result, or any adjustment unit configured to adjust operating parameters of the device body in the switch-on mode according to the analysis result as disclosed in Para [0156]. 
App. Nr.: 16/521,592 Amendment A 14 Response 16:  The Examiner disagrees. Claim amendment has changed the scope of the claimed invention. Claim 13 is rejected with Amy Droitcour et al., in view of Droitcour et al. (US 2010/0152600 A1), and further in view of Leung et al. (US 2013/0005280 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,  10-11, 14-17, 20 and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4), and further in view of Leung et al. (US 2013/0005280 A1).
Regarding Claim 1, Amy Droitcour et al. discloses “a microwave detection device for detecting one or more movement characteristics of at least one object in a detection area thereof (Abstract: Microwave Radio for Doppler radar Sensing of Vital Signs), comprising: 
a microwave detecting module generating a differential signal (page 175 section II: the PM signal can be directly demodulated by mixing it with a portion of the original signal…the demodulated signal is then proportional to the periodic displacement of the reflecting object [Eq. (1))… an active amplifier splits the signal into the RF output signal that drives the antenna and the reference LO signal that is used for demodulation…another active amplifier transforms this single-ended LO signal into a differential signal, which is required for the double balanced mixer… third active amplifier transforms the single-ended RF input from the antenna into a differential signal, which is connected to the mixer’s balanced RF port…the RF input is the signal that is reflected off the target, with its phase modulated by the target’s displacement. Since the LO is a portion of the original signal, the mixer down converts the RF signal to a baseband signal with a magnitude proportional to the displacement associated with respiration and heart activity]; [Fig. 1(a)]; the output of the mixer is clearly balanced; [Fig. 1(b): IF+ and IF-]; 
a signal converting module, operatively connected to said microwave detecting module, converting said differential signal into a wave signal (Fig. 2(a): “Filtering and Amplification”), 
wherein said signal converting module comprises a filter arranged in such a manner that said wave signal is filtered to filter out unrelated frequency segments and to remain useful frequency segments in said wave signal (Fig. 3: Respiration (0.3 Hz), heart (1-3) Hz, and pressure pulse reference signals (voltage waveforms)]; [page 177: Fig. 4: after band-pass filtering, the heart signal (middle trace) shows the same number of intervals between beats as the reference signal (bottom trace), in both cases)”.
Amy Droitcour et al. does not explicitly disclose “said useful frequency segments in a specific frequency range being set less than or equal to 25 Hz being), so as to obtain an analysis result be analyzed for determining the one or more movement characteristics of the at least one object in the detection area; and a central processing module which comprises an output unit outputting said analysis result regarding to the one or more movement characteristics of the at least one object in the detection area.”
(paragraph 25: Figure 3: the reflected signals are mixed with the radiated signals in the mixer 108 then pass through the active filter 109 resulting in a Doppler signal. The Doppler signal is analyzed by the processor 106 using a short-time Fourier Transform or Time Domain analysis with an expected Doppler frequency of 1-25 Hz corresponding to the velocities of movements by human beings); and 
a central processing module which comprises an output unit outputting said analysis result regarding to the one or more movement characteristics of the at least one object in the detection area (paragraph 27: Figure 4: the coupler 110 is connected to the transceiver 105 and then to the processor 106. Electromagnetic wave signals from the environment are received by the second antenna 102 and sent to the motion sensor receiver 107. The radiated electromagnetic wave signals generated by the transceiver 105 are also directed to the mixer 108 through the coupler 110. The environment signals are mixed with the radiated signals in the mixer 108, pass through the active filter 109 then are analyzed by the processor 106).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al. with the teaching of Leung et al. (‘280) for more reliable motion sensing [Leung et al. (‘280) – paragraph 26].
Regarding Claim 2, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 1. Amy Droitcour et al. further discloses “said microwave detecting module comprises a microwave emitter that emits a detection wave in the detecting area and a reflection wave receiving unit operatively connected to said microwave emitter, wherein a reflected wave is formed when the detection wave is reflected by the at least one object in the detecting area and is received by said reflection wave receiving unit (Fig. 2; discloses the emission of a detection wave the analysis of the Doppler phase (eqn. (1)) and Doppler frequency (Fig. 3)), 
wherein said differential signal is outputted by said microwave detecting module in response to at least one of a frequency difference between said detection wave and said reflected wave and a phase difference between said detection wave and said reflected wave (page 175 section II: the PM signal can be directly demodulated by mixing it with a portion of the original signal. The demodulated signal is then proportional to the periodic displacement of the reflecting object (Eq. (1))… an active balun amplifier splits the signal into the RF output signal that drives the antenna and the reference LO signal that is used for demodulation. Another active balun amplifier transforms this single-ended LO signal into a differential signal, which is required for the double balanced mixer. A… third active balun amplifier transforms the single-ended RF input from the antenna into a differential signal, which is connected to the mixer’s balanced RF port. The RF input is the signal that is reflected off the target, with its phase modulated by the target’s displacement. Since the LO is a portion of the original signal, the mixer down converts the RF signal to a baseband signal with a magnitude proportional to the displacement associated with respiration and heart activity).
Regarding Claim 3, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 1. Amy Droitcour et al. further discloses “said signal converting module is arranged to convert said differential signal into said wave signal in response to at least a property change thereof for determining the one or more movement characteristics of the at least one object in the detection area, wherein said property change of said wave signal is at least one of an amplitude change of said wave signal, a phase change of said wave signal, a change in a pulse width of said wave signal, and a frequency change of said wave signal (page 177: Fig. 3:  discloses analyses changes in the wave signal; page 175: the reflected signal is effectively phase modulated… the demodulated voltage waveform represents displacement due to respiration and heart activity)”.
Regarding Claim 10, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses the microwave detection device of claim 1. Amy Droitcour et al. further discloses “said specific frequency range is set as 1 Hz or less for detecting a respiratory movement of a human body (Fig. 1 discloses to set the specific frequency to 1Hz or less for detection of respiratory movement).”
Regarding Claim 11, which is dependent on independent claim 1, Amy Droitcour et al. Amy Droitcour et al./Leung et al. (‘280) discloses the microwave detection device of claim 1. Amy Droitcour et al. further discloses “said specific frequency range is set between 1-3 Hz for detecting a heartbeat movement of a human body (Fig. 1 discloses to set the specific frequency to 1-3 Hz for detection of cardiac movement)
Regarding independent Claim 14, which is a corresponding method claim of independent device claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses all the claimed invention as shown above for claim 1.
Regarding Claim 15, which is dependent on independent claim 14, and which is a corresponding method claim of device claim 2, Amy Droitcour et al./Leung et al. (‘280) discloses all the claimed invention as shown above for claim 2.
Regarding Claim 16, which is dependent on independent claim 14, and which is a corresponding method claim of device claim 3, Amy Droitcour et al./Leung et al. (‘280) discloses all the claimed invention as shown above for claim 3.
Regarding Claim 17, which is dependent on independent claim 14, Amy Droitcour et al./Leung et al. (‘280) discloses the method of claim 14. Amy Droitcour et al. further describes “a step of converting said differential signal to said wave signal selectively by using an envelope filtering method based on pulse amplitude or by means of a pulse width based integration method (Sec. III: discloses low pass and band pass filtering…these are either analog or digital filters; Figures 3-4: filtering and pulse sensor integration).”
Regarding Claim 20, which is dependent on independent claim 14, Amy Droitcour et al./Leung et al. (‘280) discloses all the method of claim 14. Amy Droitcour et al. further discloses “wherein said central processing module processes and analyzes said wave signal for determining the one or more movement characteristics of the at least one object in the detection area through said wave signal in response to at least one of a wave frequency of said wave signal, a wave amplitude of said wave signal, different phase differences of said wave signal, a time duration of said wave signal, and  (Fig. 2(a) discloses a central processing module analyzing phase (eqn. (1) and frequency (fig. 3) differences).”
Regarding Claim 22, which is dependent on independent claim 14, and which is a corresponding method claim of device claim 10, Amy Droitcour et al./Leung et al. (‘280) discloses all the claimed invention as shown above for claim 10.
Regarding Claim 23, which is dependent on independent claim 14, and which is a corresponding method claim of device claim 11, Amy Droitcour et al./Leung et al. (‘280) discloses all the claimed invention as shown above for claim 11.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Leung et al. (US 2013/0005280 A1), and further in view of Kim (US 2019/0120952 A1).
Regarding Claim 4, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 1. Amy Droitcour et al. further discloses “said filter of said signal converting module is an analog filter (Sec. III: discloses low pass and band pass filtering…these are either analog or digital filters).”
Amy Droitcour et al./Leung et al. (‘280) does not explicitly disclose “having resistor-capacitor (RC) configuration, wherein said differential signal is integrated and configured to have an average value when said differential signal passes through said 
	Kim (‘952) teaches “having resistor-capacitor (RC) configuration (paragraph 32: the filter 202 may be implemented as a simplified RC (resistor and capacitor) low-pass filter structure), wherein said differential signal is integrated and configured to have an average value when said differential signal passes through said analog filter in order to form said wave signal having gradually increasing and decreasing tendencies (Figure 2: mixer, filter; paragraph 20: low pass filter (LPF) to filter out the high-frequency component (e.g., 100 MHz to 40 GHz) corresponding to the Doppler radar signal from the output of the mixer)  abstract: a filtering and amplifying unit for filtering out, from the signal outputted by the Doppler radar unit, a frequency band preset so as to correspond to a vibration generated by the internal bioactivity of a human body),
wherein, at the same time, said analog filter outputs said wave signal as an analog signal, such that when said analog filter is set at different parameters, said wave signal is filtered to effectively filter out said unrelated frequency segments so as to select said wave signal at said specific frequency range (Paragraph 22: the filtering and amplifying unit 20 filters a preset frequency band corresponding to a vibration caused by the biometric activity in the human body, such as from the heartbeat and/or respiration, from the signal output from the Doppler radar unit 10 and amplifies the filtered signal, as per the characteristics of the present invention…the filtering and amplifying unit 20 may include a filter 202 that passes only frequencies specific to, e.g., human heartbeats or respiration and an amplifier 204 that amplifies the signal output from the filter 202).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Leung et al. (‘280) with the teaching of Kim (‘952) for more reliable motion sensing (Kim (‘952) – paragraph 8).
Regarding Claim 19, which is dependent on claim 14, and which is a corresponding method claim of device claim 4, Amy Droitcour et al./Leung et al. (‘280)/Kim (‘952)  discloses all the claimed invention as shown above for claim 4.

Claims 5-6  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Leung et al. (US 2013/0005280 A1), and further in view of Greneker, III et al. (US 2005/0128123 A1).
Regarding Claim 5, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 1. Amy Droitcour et al. describes an amplifying module (Fig, 2(a)). Amy Droitcour et al./Leung et al. (‘280) does not explicitly disclose “a signal amplifying module operatively connected 
Greneker, III et al. (‘123) teaches “a signal amplifying module operatively connected to said microwave detecting module and said signal converting module, wherein said differential signal is amplified by said signal amplifying module before said differential signal converted into said wave signal by said signal converting module (paragraph 20: : Figure 1: amplifier 130, filter 142).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Leung et al. (‘280) with the teaching of Greneker, III et al. (‘123) for more reliable motion sensing (Greneker, III et al. (‘123) – paragraph 6).
Regarding Claim 6, which is dependent on claim 5, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 5. Amy Droitcour et al. describes an amplifying module (Fig, 2(a)). Amy Droitcour et al. does not explicitly disclose “further comprising a second signal amplifying module, wherein said signal amplifying module serves as a first signal amplifying module amplifying said differential signal, wherein after said differential signal is amplified, said amplified differential signal is converted into said wave signal via said signal converting module, then, said wave signal is amplified by said second signal amplifying module for further enhancing an detection accuracy.”
 teaches “wherein said signal amplifying module serves as a first signal amplifying module amplifying said differential signal (paragraph 20: : Figure 1: amplifier 130, filter 142).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al. with the teaching of Greneker, III et al. (‘123) for more reliable motion sensing (Greneker, III et al. (‘123) – paragraph 6).
Leung et al. (‘280) teaches “further comprising a second signal amplifying module”,” said amplified differential signal is converted into said wave signal via said signal converting module, then, said wave signal is amplified by said second signal amplifying module for further enhancing an detection accuracy (Figure 4: Mixer, 202 Filter 1, 204 amplifier; paragraph 32: the amplifier 204 is implemented to amplify the signals filtered by the filter 202).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Greneker, III et al. (‘123) with the teaching of Leung et al. (‘280) for more reliable motion sensing [Leung et al. (‘280) – paragraph 26].
Regarding Claim 18, which is dependent on independent claim 14, and which is a corresponding method claim of device claim 5, Amy Droitcour et al./Leung et al. (‘280)/Greneker, III et al. (‘123) discloses all the claimed invention as shown above for claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Leung et al. (US 2013/0005280 A1), and further in view of Grenenker, III et al. (US 7,199,749 B2).
Regarding Claim 7, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 1. Amy Droitcour et al. further discloses “wherein said central processing module processes and analyzes said wave signal for determining the one or more movement characteristics of the at least one object in the detection area through said wave signal in response to at least one of a wave frequency of said wave signal, a wave amplitude of said wave signal, different phase differences of said wave signal, a time duration of said wave signal, and an amplitude change of said wave signal in one cycle (Fig. 2(a) discloses a central processing module analyzing phase (eqn. (1) and frequency (fig. 3) differences).”
Amy Droitcour et al./Leung et al. (‘280) does not explicitly disclose “said central processing module further comprises a signal sampling unit and a data processing unit, wherein said signal sampling unit, said data processing unit and said output unit are integrated to form a single unit.”
Grenenker, III et al. (‘749) is in the field of radar communication. Grenenker, III et al. (‘749)  teaches “said central processing module further comprises a signal sampling unit and a data processing unit, wherein said signal sampling unit, said data processing (Figure 1: signal processor 140; Figure 2: process and sample reflected microwave signals at discrete positions 230, compile sampled data… 240; Figures 5-16: sampled data; column 4 line 38- column 5 line 13: signal processor 140, sample data stored, processing performed on data; column 5 lines 33-51: the reflective signals are processed by the Doppler radar module 120 and sampled at discrete antenna positions by the signal processor 140 under control of the computer control system 150, as shown in block 230…then, in block 240, a large number of the sampled data is processed to remove operator hand motion and compiled into a graphical plot that may reveal the respiration signature of a living subject in the target area, if present. Also, as shown in block 250, the position or location of the subject along the horizontal axis may be ascertained from the graphical plot).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Greneker, III et al. (‘123) with the teaching of Grenenker, III et al. (‘749)  for more reliable motion sensing [Grenenker, III et al. (‘749)  – column 1 lines 50-65].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Leung et al. (US 2013/0005280 A1)/Grenenker, III et al. (US 7,199,749 B2), and further in view of McMahon et al. (US 2018/0081030 A1).
Regarding Claim 8, which is dependent on claim 7, Amy Droitcour et al./Leung et al. (‘280) discloses all the microwave detection device of claim 1.
Amy Droitcour et al./Leung et al. (‘280)/Grenenker, III et al. (‘749) does not explicitly disclose “said microwave detection device further comprises two processing units operatively connected to said microwave emitter and said reflection wave receiving unit, one of said processing units obtains a first intermediate data corresponding to one of a frequency and phase of said detection wave and a reference wave, while another said processing unit obtains a second intermediate data corresponding to one of the frequency and phase of the reflected wave and the reference wave, wherein said differential signal is generated from said first and second intermediate data.”
McMahon et al. (‘030) is in the field of radar communication. McMahon et al. (‘030)  teaches “said microwave detection device further comprises two processing units operatively connected to said microwave emitter and said reflection wave receiving unit, one of said processing units obtains a first intermediate data corresponding to one of a frequency and phase of said detection wave and a reference wave, while another said processing unit obtains a second intermediate data corresponding to one of the frequency and phase of the reflected wave and the reference wave, wherein said differential signal is generated from said first and second intermediate data (paragraph 184: signals may be digitized and transmitted over a wireless or wired connection … digitization may be performed at a high resolution and/or sampling rate, and the sensor signals themselves (e.g., in-phase (I) and quadrature (Q) streams, or a stream prior to or not requiring such separation of I and Q), may be transmitted to a single or multiple processors…further, each channel of transmitted information may also contain information about current or recent center frequency, relative changes in center frequency etc.; paragraph 5: differential pulse radar motion sensor).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Leung et al. (‘280) with the teaching of McMahon et al. (‘030) utilizing a  parallel processing/analysis system for more efficient motion sensing.
the effective filing date of the claimed invention to modify the device of Amy Droitcour et al. to have “said central processing module comprises a signal sampling unit, a data processing unit and an output unit operatively connected with each other, wherein said signal sampling unit, said data processing unit and said output unit are integrated to form a single unit”, as taught by Droitcour et al. (‘600) for having a compact and more efficient processing/analysis system in detecting the physiological state of a subject (object) [Droitcour et al. (‘600) – para 4, 639].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signals”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4)/Leung et al. (US 2013/0005280 A1), and further in view of Tran (US 2008/0001735 A1).
Regarding Claim 9, which is dependent on independent claim 1, Amy Droitcour et al./Leung et al. (‘280) discloses the microwave detection device of claim 1. Amy Droitcour et al./Leung et al. (‘280) does not explicitly disclose “said filter of said signal converting module is a digital filter arranged to obtain said wave signal by extracting numerical values of said differential signal, wherein after said differential signal is amplified, a peak value or an average value of said amplified differential signal is extracted via a filtering algorithm, wherein said wave signal is formed corresponding to a change of said peak or said average value, wherein, at the same time, said signal converting module is arranged to output said differential signal as a digital signal, such that when said digital filter is set at different parameters, said unrelated frequency segments are filtered out of said wave signal and said useful frequency segments are remained in the wave signal correspondingly.”
Tran (‘735) is in the field of radar communication Tran (‘735)  teaches “said filter of said signal converting module is a digital filter arranged to obtain said wave signal by extracting numerical values of said differential signal, wherein after said differential signal is amplified, a peak value or an average value of said amplified differential signal is extracted via a filtering algorithm, wherein said wave signal is formed corresponding to a change of said peak or said average value, wherein, at the same time, said signal converting module is arranged to output said differential signal as a digital signal, such that when said digital filter is set at different parameters, said unrelated frequency segments are filtered out of said wave signal and said useful frequency segments are remained in the wave signal correspondingly (paragraph 43: he motion sensor can be a Radar K-Band microwave RF (radio frequency) transmitter whose signal gets reflected by the target person…Doppler frequency shift is detected in the receiver, amplified, filtered, and then digitized in an analog-to-digital converter (ADC), and passed onto the digital signal processing (DSP) chip…the DSP chip filters out false and low-level return signals to identify the speed of the person…the speed, along with various statistics are averaged; paragraph 177: a differential amplifier is used…the amplified signal is internally fed to the on chip analog to digital converter…the ADC samples, a low pass FIR filter with pass band upper frequency of 6 Hz and stop band lower frequency of 30 Hz is implemented in this application…the filter coefficients are scaled to compensate the filter attenuation and provide additional gain for the signal at the filter output).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Greneker, III et al. (‘123) with the teaching of Tran (‘735) for more reliable motion sensing.
Regarding Claim 21, which is dependent on independent claim 14, and which is a corresponding method claim of device claim 9, Amy Droitcour et al./Leung et al. (‘280)/Tran (‘735) discloses all the claimed invention as shown above for claim 9.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signas”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4, in view of Droitcour et al. (US 2010/0152600 A1), and further in view of Leung et al. (US 2013/0005280 A1).
Regarding Claim independent  claim 12, Amy Droitcour et al. dicloses “a device (Abstract: Microwave Radio for Doppler radar Sensing of Vital Signs), comprising: 
at least one microwave detection device having a detection area for detecting one or more movement characteristics of at least one object therewithin, wherein said microwave detection device comprises a microwave detecting module generating a differential signal (page 175 section II: the PM signal can be directly demodulated by mixing it with a portion of the original signal. The demodulated signal is then proportional to the periodic displacement of the reflecting object [Eq. (1))… an active balun amplifier splits the signal into the RF output signal that drives the antenna and the reference LO signal that is used for demodulation. Another active balun amplifier transforms this single-ended LO signal into a differential signal, which is required for the double balanced mixer. A… third active balun amplifier transforms the single-ended RF input from the antenna into a differential signal, which is connected to the mixer’s balanced RF port. The RF input is the signal that is reflected off the target, with its phase modulated by the target’s displacement. Since the LO is a portion of the original signal, the mixer down converts the RF signal to a baseband signal with a magnitude proportional to the displacement associated with respiration and heart activity]; [Fig. 1(a)]; the output of the mixer is clearly balanced; [Fig. 1(b): IF+ and IF-); and 
(Fig. 2(a): “Filtering and Amplification).”
Amy Droitcour et al. does not explicitly disclose that the device is a “smart device” and “an execution circuit module operatively connected to said microwave detection device in response to said analysis result; and a device body being controlled by said execution circuit module and operated in response to the one or more movement characteristics of the at least one object in the detection area obtained by said microwave detection device.”
Droitcour et al. (‘600) teaches that the device is a “smart device (para 627: in some embodiments, the spot check hardware described above can be configured such that respiratory measurements can be programmed to occur intermittently, periodically, or at pre-defined intervals. In some embodiments, an external computer, including, but not limited to, a tablet, a desktop, a laptop, a PDA, or a smartphone, can be used to control the spot-check device in interval mode),” and
an execution circuit module operatively connected to said microwave detection device in response to said analysis result; and a device body being controlled by said execution circuit module and operated in response to the one or more movement characteristics of the at least one object in the detection area obtained by said microwave detection device (para 53: the system can include a radio and processor integrated in the same housing, or as separate modules…the processor can run the algorithms and provides rate and other information to a separate host computer. The host computer can provide a command over a communications interface to initiate measurements…the device can include an integrated light source to provide feedback on the proper aiming of the device…the integrated light source can illuminate the areas included in the antenna field of view…the system can also include a button that can be used to turn the light source on and off, and/or a display such as an integrated display...the sensor's integrated display can provide instant feedback messages including progress, error messages, retry messages, low-signal information, results, and other information…the system can also include real-time audio feedback, such that if the system is aimed improperly such that the signal power is low, there is an audible indication).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al. to have that the device is a “smart device” and “an execution circuit module operatively connected to said microwave detection device; and a device body being controlled by said execution circuit module and operated in response to the one or more movement characteristics of the at least one object in the detection area obtained by said microwave detection device”, as taught by Droitcour et al. (‘600) having the host computer provide a command over a communications interface for controlling environment depending on physiological or vital movement of the object.
Amy Droitcour et al./Droitcour et al. (‘600) does not explicitly disclose “said signal converting module comprises a filter arranged in such a manner that said wave signal is filtered to filter out unrelated frequency segments and to remain useful frequency segments in said wave signal, wherein said useful frequency segments in a specific .”
Leung et al. (‘280) teaches “said signal converting module comprises a filter arranged in such a manner that said wave signal is filtered to filter out unrelated frequency segments and to remain useful frequency segments in said wave signal, wherein said useful frequency segments in a specific frequency range being set less than or equal to 25 Hz being analyzed for determining the one or more movement characteristics of the at least one object in the detection area, so as to obtain an analysis result (paragraph 25: Figure 3: the reflected signals are mixed with the radiated signals in the mixer 108 then pass through the active filter 109 resulting in a Doppler signal. The Doppler signal is analyzed by the processor 106 using a short-time Fourier Transform or Time Domain analysis with an expected Doppler frequency of 1-25 Hz corresponding to the velocities of movements by human beings; paragraph 27: Figure 4: the coupler 110 is connected to the transceiver 105 and then to the processor 106. Electromagnetic wave signals from the environment are received by the second antenna 102 and sent to the motion sensor receiver 107. The radiated electromagnetic wave signals generated by the transceiver 105 are also directed to the mixer 108 through the coupler 110. The environment signals are mixed with the radiated signals in the mixer 108, pass through the active filter 109 then are analyzed by the processor 106).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Droitcour .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amy Droitcour et al. “A microwave radio for Doppler radar sending of vital signas”, 2001 IEEE MTT-S International Microwave Symposium, 20 May 2001, pages 175-178vol. 1, XP 032405486, DOI: 10.1109/MWSYM. 2001.966866, iSBN: 978-0-7803-6538-4, in view of Droitcour et al. (US 2010/0152600 A1)/Leung et al. (US 2013/0005280 A1), and further in view of Zhang et al. (US 2019/0178980 A1).
Regarding Claim 13, which is dependent on independent claim 12, Amy Droitcour et al./Droitcour et al. (‘600)/Leung et al. (‘280)  discloses all the claimed invention. Amy Droitcour et al. does not explicitly disclose “said device body is selected from the group consisting of a light fixture, an audio system, an air conditioner, and an automatic curtain, wherein said execution circuit module comprises a switch unit configured to control said device body between in a switch-on mode or a switch-off mode according to said analysis result, and an adjustment unit configured to adjust operating parameters of said device body in said switch-on mode according to said analysis result.”
Droitcour et al. (‘600) teaches “said device body is selected from the group consisting of a light fixture, an audio system (para 53: the system can include a radio and processor integrated in the same housing, or as separate modules…the processor can run the algorithms and provides rate and other information to a separate host computer. The host computer can provide a command over a communications interface to initiate measurements…the device can include an integrated light source to provide feedback on the proper aiming of the device…the integrated light source can illuminate the areas included in the antenna field of view…the system can also include a button that can be used to turn the light source on and off, and/or a display such as an integrated display...the sensor's integrated display can provide instant feedback messages including progress, error messages, retry messages, low-signal information, results, and other information…the system can also include real-time audio feedback, such that if the system is aimed improperly such that the signal power is low, there is an audible indication).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al. with the teaching of Droitcour et al. (‘600) having the host computer provide a command over a communications interface for controlling environment depending on physiological or vital movement of the object.
Zhang et al. (‘980) teaches “said device body is selected from the group consisting of an air conditioner, and an automatic curtain (para 317-323: An event may be monitored…he task or the wireless smart sensing task may comprise: object detection, presence detection…human breathing detection, motion detection, human biometrics detection… a second part of the task may comprise at least one of: a smart home task, a smart office task… controlling an air conditioning  system…the task may be to, automatically, detect the user or his car approaching and turn on air conditioner/heater/fan, etc. … detect/control/lock/unlock/open/ close /partially open a window/door/garage door/blind/curtain/panel/solar panel/sun shade; para 325: motion may comprise motion associated with breathing, heartbeat, living object…adjust/control curtains/light shades…the task may be to detect the user moving around, open the blind/curtain, open the window, adjust indoor temperature from night-time temperature profile to day-time temperature profile, turn on the bedroom light)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Amy Droitcour et al./Droitcour et al. (‘600) to have that the device is a “said device body is selected from the group consisting of a light fixture, an audio system”, as taught by Droitcour et al. (‘600)/Zhang et al. (‘980) for optimizing environment depending on physiological or vital movement of the object.
Leung et al. (‘280) teaches “said execution circuit module comprises a switch unit configured to control said device body between in a switch-on mode or a switch-off mode according to said analysis result, and an adjustment unit configured to adjust operating parameters of said device body in said switch-on mode according to said analysis result (paragraph 5: in lighting control, lights can be switched on and off by a wireless controller, and automatically shut off when no one is in the room…the other benefit from integrating a motion sensing function into a wireless communication device is that configuration parameters such as the detection range, sensitivity, frequency channels can be changed by using the same wireless controller used for wireless communication).”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bram Lohman et al.: “A Digital Signal Processor for Doppler Radar Sensing of Vital Signs”, [IEEE Engineering in Medicine and Biology Magazine, vol. 21, no. 5, 1 September 2002, pages 161-164, XP011093248, ISSN:0739-5175, DOI:10.1109/MEMB.2002.10441188] describes digital signal processor for Doppler radar sensing of vital signs.
Bastien Lyonnet et al.: “Human gait classification using micro Doppler time-frequency signal representations”, [2010 IEEE Radar Conference, 10 May 2010, pages 915-919, XP031696606, ISBN: 978-1-4244-5811-0] describes human gait classification using micro Doppler time frequency signal representations.
Horang et al. (US 2014/0128748 A1) describes (the motion/vibration sensor may be used for detecting cardiopulmonary signals of user under measurement (para 20, Fig. 2); (para 32: the frequency-mixing unit 30 includes a mixer 31 and a low pass filter 32. The mixer 31 is electrically connected to or coupled to the transmit/receive antenna unit 10 and the oscillation unit 20. The low pass filter 32 is electrically connected to or coupled to the mixer 31 and the processing unit 40. In the embodiment, two input ports 
Herbert et al. (US 2019/0299895 A1) describes that in some embodiments, the electronic control units may determine one or more corrective measures to perform in response to the data model(s) generated based on the sensor data. In one example, the corrective measures implemented by the Engine control module (ECM) electronic control unit  may control fuel injection, ignition timing, engine timing and/or interrupt operation of an air conditioning system in response to sensor data from the sensors  (e.g., engine coolant temperature, air flow, pressure, etc.). In another example, corrective measures implemented by the ACM electronic control unit may control air bag deployment in response to inertial, contact and/or proximity sensor data by monitoring the sensors. In yet another example, corrective measures implemented by the electronic control unit may comprise activating a warning light (e.g., check engine, coolant temperature warning, oil pressure warning, ABS indicator, gas cap warning, traction control indicator, air bag fault, etc.). The number, type and/or thresholds for sensor data used to initiate the corrective measures may be varied according to the design criteria of a particular implementation (para 37).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648